DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (# US 2013/0338273).
Shimanaka et al. discloses:
1. A water-based inkjet ink (see Abstract; [0056]) comprising at least water ([0046]; [0056]), a pigment ([0049]-[0053]), a water-soluble organic solvent ([0046]; [0056]) and a binder resin (see Abstract; [0023]-[0047]), wherein the amount of the 
Given that the Shimanaka et al. reference discloses a range of a surface tension, acid value of the binder, and an amount of water soluble solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
            Shimanaka et al. explicitly did not discloses:
            1. The water-soluble organic solvent having a surface tension of 30 to 50 mN/m and a boiling point at 1 atmosphere of 180 to 230 °C has a boiling point at 1 atmosphere of 180 to 230 °C.
However, Shimanaka et al. discloses in ([0046]; [0056]) the ink composition comprising the water-soluble organic solvents include diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, glycerin, propylene glycol, 1,2-hexanediol, 2-pyrrolidone,N-methyl-2-pyrrolidone, and the like. The use of these water-soluble organic solvents can prevent the drying of a head more effectively. It is preferred to use one or more of these water-soluble organic solvents, which is exactly same water soluble organic solvent as applicants discloses in their own specification in ([0043]). The boiling point and surface tension is property of the material, which constant to the material. Therefore, the water soluble organic solvent discloses by the Shimanaka et al. obviously have boiling point at 1 atmosphere of 180 to 230°C and having a surface tension of 30 to 50 mN/m.
            2. The water-based inkjet ink according to Claim 1, wherein the water-soluble organic solvent comprises an alkanediol of at least 4 carbon atoms ([0046]-[0056]).
            3. The water-based inkjet ink according to Claim 2, wherein an amount of the alkanediol of at least 4 carbon atoms is from 10 to 95% by weight relative to a total weight of the water-soluble organic solvent (1 to 40%; [0056]).
            4. The water-based inkjet ink according to Claim 1, wherein the water-soluble organic solvent comprises an alkanediol of not more than 3 carbon atoms (ethylene glycol; [0046]; [0056]).

            6. The water-based inkjet ink according to Claim 1, wherein the binder resin comprises at least a (meth)acrylic resin and/or a styrene- (meth)acrylic-based copolymer ([0103]).
            7. The water-based inkjet ink according to Claim 1, wherein a weight average molecular weight (Mw) of the binder resin is within a range from 5,000 to 20,000 (5000 to 100000; [0037]).
           8. The water-based inkjet ink according to Claim 1, wherein an amount of the binder resin is from 2 to 10% by weight relative to a total weight of the water-based inkjet ink (see Examples).
           9. The water-based inkjet ink according to Claim 1, wherein the water-based inkjet ink has a surface tension at 25°C of 20 to 35 mN/m (20 to 40 mN/m; [0079]) and a viscosity at 25°C of 1 to 20 mPa-s (2 to 10 or 5 to 30 mPas; [0080]).
          10. A method for producing the water-based inkjet ink according to Claim 1, wherein the method includes a step of mixing and stirring at least a pigment dispersion comprising the pigment and water, the binder resin, and the water-soluble organic solvent (see Examples).
            11. A production method for water-based inkjet ink printed matter that includes a step of applying the water-based inkjet ink according to Claim 1 to a substrate being transported at a speed of at least 30 m/minute using a line pass type inkjet printing 
            12. The production method for water-based inkjet ink printed matter according to Claim 11, wherein a method used for drying the water-based inkjet ink uses infrared irradiation (see Examples).
           13. Printed matter obtained by printing the water-based inkjet ink according to Claim 1 onto a substrate (see Examples).
Given that the Shimanaka et al. reference discloses a range of a surface tension, a viscosity, molecular weight, and an amount of water soluble solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimanaka et al. (# US 2013/0338273).
Shimanaka et al. discloses:
14. A water-based inkjet ink (see Abstract; [0056]) comprising at least water ([0046]; [0056]), a pigment ([0049]-[0053]), a water-soluble organic solvent ([0046]; [0056]) and a binder resin (see Abstract; [0023]-[0047]), wherein the amount of the water-soluble organic solvent is from 15 to 50% by weight relative to a total weight of the water-based inkjet ink (1 to 40% water soluble organic solvent A [0056]), and an acid value of the binder resin is at least 5 mgKOH/g but less than 60 mgKOH/g (polymer Block A has Acid value 0 to 30 mgKOH/g; [0028]); , and the binder resin has a block structure ([0023]-[0047]).
Given that the Shimanaka et al. reference discloses a range of a surface tension, acid value of the binder, and an amount of water soluble solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, 
            Shimanaka et al. explicitly did not discloses:
            14. The water-soluble organic solvent having a surface tension of 30 to 50 mN/m and a boiling point at 1 atmosphere of 180 to 230 °C has a boiling point at 1 atmosphere of 180 to 230 °C.
However, Shimanaka et al. discloses in ([0046]; [0056]) the ink composition comprising the water-soluble organic solvents include diethylene glycol monobutyl ether, triethylene glycol monobutyl ether, glycerin, propylene glycol, 1,2-hexanediol, 2-pyrrolidone,N-methyl-2-pyrrolidone, and the like. The use of these water-soluble organic solvents can prevent the drying of a head more effectively. It is preferred to use one or more of these water-soluble organic solvents, which is exactly same water soluble organic solvent as applicants discloses in their own specification in ([0043]). The boiling point and surface tension is property of the material, which constant to the material. Therefore, the water soluble organic .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853